Title: To John Adams from David Sewall, 8 September 1798
From: Sewall, David
To: Adams, John


Sir
September Term at Pownalbo. 1798 8 Sept. 1798

By the desire of the Grand Jury for the district Court of Main at this Term, of whom Mark Langdon Hill Esqr. of Bath was Foreman, the inclosed Address is respectfully forwarded / by Your Obedient / Humble Servant

David Sewall
September 4th 1798
To John Adams, President of the United States.
The Grand Jury at the District Court now holden at Pownalborough in the District of Maine, haveing with the Utmost pleasure, beheld the Addresses, which the People of the United States have presented You the summer past, Expressive of their Friendship & Attachment to Our Federal Government & those who Administer it, with the firmest Assurances of their Support & Obedience to the Constituted Authorities. And being now Call’d together from various parts of the County of Lincoln, to Attend upon the first Court of the United States which have been held in the County, since the Developement of the mercenary views of the French Republick toward this Country have been publickly known; and reflecting upon the Abyss to which our Country has lately made so near an Approach. Occasioned by the Unparellelled Conduct of a foreign power in Concert with wicked and designing men of our own Country, who do not deserve the name of Americans; cannot but Admire & Join with our fellow Citizens, in all those Expressions of Gratitude & Attachment, which their declarations Contain, toward the Supreme Executive, & Other branches of Our Federal Government, that your wisdom & Prudence Under the Auspices of Heaven, have Enabled you to Steer from the Vortex, which so soon would have buried us in General ruin, & happily prevented the Fall which have Awaited so many of the European nations.—Relying upon Your wisdom, Prudence And Magnanimity, and the happy Union which so Universally prevails among all classes of our Citizens, we hope and mean by God’s blessing to maintain Our rights & Liberties, and to this end we Offer you our all: At the same time wishing our beloved President may be continued a rich & lasting blessing to the American People.
Signed in behalf of the Jury, by

Mark Langdon Hill, Foreman.Voted Unanimously, that the Honorable Judge Sewall be requested to forward this Address, to the President of the United States. Mark Langdon Hill, Foreman.